The Honorable H. Q. Sibley          Opinion No. H-867
Executive Director
Texas Animal Health Commission      He: Texas Animal Health
1020 Sam Houston State Office       Commission authority in
     Building                       tick eradication "free
Austin, Texas 78701                 area" and related questions.

Dear Doctor Sibley:

     you ask whether the Texas Animal Health Commission
inspectors have authority to conduct fever tick inspections
of cattle located in a "Free Area" of the state. The question
is raised in the context of two particular situations:

          1. Where a fever tick has been discovered
          on an animal in transit and the infected
          animal is traced to a herd formerly located
          on particular premises in the free area: and

          2. where premises located in a free area
          are suspected of fever tick infestation
          because the premises are adjacent to an area
          designated a "tick eradication area" but
          where the Commission has no direct evidence
          that the premises are tick infested.

     The Texas Constitution makes special provision for the
regulation of livestock and the protection of stock raisers.
See Tex. Const. art. 16, 5 23. Pursuant to that authority,
s   Texas Legislature has passed various laws, including
article 7014g-1, V,T.C.S., to guard against and arrest the
spread of animal diseases. Pertinent sections of that article,
the Tick Eradication Law, provide:




                          p" 3653
The Honorable H. Q. Sibley - page 2      (H-867)



            Sec. 1. It shall be the duty of the
         [Animal Health Commission] . . . to
         eradicate the fever-carrying tick 1 . .
         in the State of Texas . " . .

            Sec. 2. . . . The 'Free Area' is . . .
         composed of those counties and parts of
         counties in Texas which the [Animal Health
         Commission] may designate as the Free Area
         . . . the 'Tick Eradication Area' is
         composed of those counties and parts of
         counties designated for tick eradication by
         the [Animal Health Commission] . . . .
         Whenever a tick is found upon any cattle, horses,
         mules, jacks, and jennets, every head of such
         live stock in said herd or which are located
         in the same pasture, pen, lot or in the
         same enclosure or upon the same range --
                                               or that
         shall thereafter be located therein or there-
         upon, shall be classed as tick infes=d and
         said pasture, pen, lot, enclosure or open
         range in which and upon which they were
         located shall be classed as tick infested. . . .

          .   .   *   *

            Sec. 20. Owners . . e caretakers . . .
         and persons accompanying and connected with
         . . * the movement of any cattle, horses, mules,
         jacks or jennets .    . moved, in any part of
         the State of Texas, at any time during the
         preceding sixty days, shall be required, when
         requested by an inspector of the [Animal
         Health Commission1 to make a written state-
         ment of the county and name of the owner or
              Tnxntrol     ofthexdwh=
                           ---               said move-
                                             --
         mwoxginated      . . . .

          .   .   ?   L




            Sec. 24, All inspectors appointed by the
         [Animal Health Commission] , . . are hereby
         authorized to enter upon any private or public
         property --
                  fortheperformance   of any dxy-or
         exercise of anx authority providedisis
                                            --
         Act . = . .



                             p.   3654
.   .




        The Honorable H. Q. Sibley - page 3   (H-867)



                     Sec. 25. The (Animal Health Commission]
                  is authorized and directed to establish
                  quarantines in the Free Area on account of
                  tick infestation or exposure therein whenever
                  it becomes necessary . . . . Tick eradication
                  shall be conducted in said Free Area under the
                  same provisions and penalties as provided in
                  this Act for conducting the same in the Tick
                  Eradication Area, and & shall be the futy of
                        caretakers of cattle,rses,     mu es,
                  ja;ki and jennetsTocatedinsaidPree      Area to
                  cooperate with said Commission     tick eradi-
                  cation undzh=ovisions        of ZisAct   the
                  same as relate to the Tick Eradication Area
                  whenever tick eradication is required to be
                  conducted in the Free Area. . . . (Emphasis
                  added).

              We think these provisions of the Tick Eradication Law
        make clear that in the situations you describe, the Animal
        Health Commission has ample authority to require persons
        having control of suspected premises in a free area to allow
        a tick inspection by commission inspectors of the cattle
        located there
         (Tex. Crim. A,p.%?$!%f~C%%d2~:           ~~?'ftgg?20 S.W.2d
        112 (Tex. Civ. ADD. -- Sai&tonio    193E writ dism'dl:
        Attorney General-Opinions H-195 (1974),.H-148 (1973);

             You also inquire if the Commission, on a selective
        basis, might require livestock markets that receive cattle
        from high risk areas (premises reasonably believed infected)
        to provide scratching chute facilities at private expense
        for fever tick inspection of the animals by Commission
        inspectors.  Scratching chutes are alleyways wide enough for
        animals to file through singly, and are constructed so that
        widely-spaced rails on the sides will allow inspectors to
        reach through and physically examine the animals.

             Section 23 of the Tick Eradication Law deals with the
        maintenance of tick-free stock yards. It specifies:




                                   p. 3655
The Honorable H. Q. Sibley - page 4 (H-867)



          All owners and operators in control of any
          stock yards . . . which . . . are open to
          the public . . . shall maintain clean tick-free
          pens, alleys, chutes and facilities where
          such live stock . . . may be received,
          yarded, weighed and sold . . . without being
          subject to exposure to tick infestation, and
          such live stock shall be afforded all necessary
          facilities for such purposes , , . and the . . .
          Commission is herebv authorized to enforce the
          provisions of this Act . . . designating such
          facilities as may be necessary --
                                         for the proper
          ~~n~~~~qs:~c~atd.s'ofk yards of . . . movements
                                 Any stock yards company,
          owners, operators or persons in char-se of stock
          yards, that fail or refuse to provide and complete
          such facilities as may be directed by said Com-
          mission . . . shall be fined . . . . (Emphasis
          added).

     In light of this statute, we believe that the Commission
may selectively require stock yards to construct scratching
chute facilities where the facilities are reasonably deemed
necessary by the Commission to the proper, tick-free handling
of cattle at the yards. Cf. Johnson v. Texas Animal Health
Commission, 520 S.W.2d 81mTex.   Civ.App; -- Houston=
Dist.] 1975, no writ).

     Your last question asks if the Commission has the
statutory authority to promulgate rules allowing animals
shipped from outside Texas and designated as slaughter
animals, other than cattle, sheep and hogs, to go to a
livestock market without a health certificate,

     Article 7014f-1, V.T.C.S., relates to the eradication
of diseases among livestock and domestic fowls. Section 9
of that law specifies:

          It shall be unlawful for any person . . .
          to . e * move from any state, territory or
          foreign country into any county in the
          State ot Texas i 0 . any cattle (except
          steers and spayed heifers), horses, mules,
          asses, sheep, goats, hogs, domestic animals




                           p.   3656
.




    The Honorable H. Q. Sibley - page 5 W-867)



              or domestic fowls, except as hereinafter
              provided, unless the same are accompanied
              by a health certificate issued by a veteri-
              narian authorized by or recognized by the
              Texas Animal Health Commission . . . .
              Cattle and sheep and hogs billed and shipped
              for immxate    slaughter purposes shall be
              admitted into the State --
                                       of Texas withour
              certification,treatment,   vaccina-n   or
                                                     -
              testing.   (Emphasis added).

         Except for steers and spayed heifers, "cattle, horses,
    mules, asses, sheep, goats, hogs, domestic animals [and]
    domestic fowls" can legally enter Texas only if they are
    accompanied by the proper health certificate.  The only
    deviation permitted concerns cattle, sheep, and hogs (but
    not other animals) billed and shipped for immediate slaughter
    purposes which go directly to slaughtering facilities.
    Consequently, we answer your last question in the negative.

                         SUMMARY

              The Animal Health Commission has authority
              to require the inspection for ticks of herds
              located on premises in a "free area" sus-
              pected of infestation, and it has authority
              to selectively require stock yards to construct
              scratching chute facilties at private expense
              for the inspection of cattle for ticks. with
              the exception of cattie, sheep, and hogs going
              directly to slaughtering facilities, the
              Commission does not have authority to allow
              animals shipped from outside Texas and desig-
              nated as slaughter animals to go to a livestock
              market without a health certificate.

                                   Very truly yours,




                                    Attorney General of Texas




                                   p. 3657
The Honorable H. Q. Sibley - page 6 (H-867)




DAVID M./RFNDALL,




Opinion Committee

jwb




                      p. 3658